NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELLA W. HORN,                                   No. 20-17067

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00212-JAM-CKD

 v.
                                                MEMORANDUM*
EXPERIS US INC., a Manpower Brand
Company,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Ella W. Horn appeals pro se from the district court’s judgment dismissing

her employment action alleging violations of Title VII and California law. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(c). Lyon v. Chase Bank USA, N.A., 656 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
877, 883 (9th Cir. 2011). We affirm.

      The district court properly dismissed Horn’s action because Horn’s claims

were raised or could have been raised in a previous action between the parties that

resulted in a final adjudication on the merits. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001) (setting forth elements of claim

preclusion under federal law and explaining that an identity of claims exists

between the first and second adjudications when the two suits arise out of the same

transactional nucleus of facts).

      The district court properly denied Horn’s motion for remand to state court

because defendant timely removed the action and the district court had subject

matter jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1332(a) (setting forth

requirements for diversity jurisdiction); 28 U.S.C. § 1446(b)(1) (explaining that

notice of removal must be filed within 30 days of defendant’s receipt, through

service or otherwise, of a copy of the initial pleading); Cal. Civ. Proc. Code

§ 415.30 (setting forth procedure and requirements for service of process by mail);

see also Yocupicio v. PAE Grp., LLC, 795 F.3d 1057, 1059 (9th Cir. 2015) (setting

forth standard of review).

      The district court did not abuse its discretion by denying Horn’s motion for

production of court transcripts at government expense because Horn failed to

establish that the appeal presents a substantial question. See 28 U.S.C. § 753(f);


                                          2                                      20-17067
McKinney v. Anderson, 924 F.2d 1500, 1511-12 (9th Cir. 1991), vacated on other

grounds sub nom. Helling v. McKinney, 502 U.S. 903 (1991) (setting forth

standard of review and noting that relief under § 753 is permissive).

      We reject as without merit Horn’s contentions that (1) the district court’s

denial of her motions to proceed in forma pauperis on appeal were not mooted by

this court’s grant of her motion to proceed in forma pauperis, and (2) the district

court was biased against her.

      To the extent Horn seeks relief related to the public filing of her personal or

financial information on the district court docket, the request is denied without

prejudice to filing a motion for appropriate relief in the district court.

      We do not consider Horn’s contentions regarding her prior appeal, No. 19-

17396.

      AFFIRMED.




                                            3                                  20-17067